Citation Nr: 0300191	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  99-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had served on October 1996 to December 1996.

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of April 2001.  This 
matter was originally on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. The evidence shows that the veteran's back disorder 
existed prior to service and
underwent no increase in severity during service.

2. The evidence does not demonstrate that the veteran's 
back disorder is related
to the service-connected pes planus disorder.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated during 
active service.  38
U.S.C.A. §§ 1110, 1153, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R.        §§ 3.159, 3.303, 3.306, 3.655 
(2002).

2. A back disorder is not proximately due to or the result 
of the service-
connected pes planus disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.310(a), 
3.665 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's April 2001 Remand, the RO mailed 
the veteran notice of the Veteran's Claim Assistance Act 
of 2000 (VCAA) to the veteran's address of record in June 
2001.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Pursuant to the Board's 
Remand instructions, the VCAA notice also advised the 
veteran that she needed to submit additional information 
to show that her back disorder was incurred in or 
aggravated by her period of military service and that she 
had been treated since her discharge from service.  The 
veteran did not respond.  The claims file indicates that 
the RO requested the veteran's complete service medical 
records in June 2001, February 2002, and April 2002.  
There were no responses.  These latest attempts were in 
addition to attempts the RO made prior to the Board's 
Remand to obtain the veteran's complete service medical 
records from the National Personnel Records Center and 
Army National Guard unit.  At that time, the veteran was 
provided with notice of the same in January 1998.  The RO 
also scheduled the veteran for a VA examination, but she 
failed to report according to the claims file.  

Lastly, the RO reviewed the veteran's claim and issued a 
Supplemental Statement of the Case (SSOC) in April 2002 
and confirmed its prior denial.  The April 2002 SSOC was 
returned to the RO with the indication that the time for 
forwarding the veteran's mail had expired.  The RO 
searched a database of the Social Security Administration 
(SSA) and determined that the veteran was receiving social 
security benefits.  The RO re-mailed the April 2002 SSOC 
to an address of the veteran listed on the SSA database.  
The notice was not returned to the Board as undeliverable, 
so the Board may presume that the veteran received a copy 
of the April SSOC.  There is a presumption of regularity 
of the administrative process in the absence of clear 
evidence to the contrary, and no such evidence is of 
record.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Moreover, VA's duty to assist is not always a "one-way 
street"; the veteran has an obligation to assist in the 
adjudication of her claim in notifying VA of any change in 
address.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board notes that the April 2002 SSOC provided the 
veteran with notice of the VCAA as well as notice that the 
veteran failed to report for a VA examination.  The re-
mailed cover letter to the April SSOC gave the veteran the 
opportunity to make any comment desired within 60 days, 
concerning the SSOC.   There is no suggestion in the 
record that the veteran was not provided with notice of 
the examination and the veteran has not asserted that she 
was not notified of the scheduled examination.  Based on 
the foregoing actions, the RO complied with the Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board finds that the requirements under 
the VCAA have been
substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate her 
claims and the reasons the claims were denied.  As 
previously indicated, the veteran is presumed to have 
received a copy of the April 2002 SSOC.  The RO has also 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In 
addition to evidence expected from the VA examination that 
might have been material to the outcome of the claim, the 
RO made several attempts to obtain the veteran's complete 
service medical records.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to her 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.  Moreover, VA 
has fully discharged its duty to notify the claimant of 
the evidence necessary to substantiate the claim and of 
the responsibility of VA and the claimant for obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the Board will proceed with 
appellate review.

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 
1111 (West 1991).  The presumption of soundness can be 
rebutted only by clear and unmistakable evidence that such 
a disability existed prior to service.  38 C.F.R. § 
3.304(b).  Available service medical records show that the 
veteran's July 1996 enlistment examination report noted 
that the veteran had mild thoracic scoliosis.  Thus, by 
clear and unmistakable evidence, the veteran is shown to 
have a back disorder that pre-existed service.  38 C.F.R. 
§ 3.304(b).  

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§§ 1137, 1153 (West 1991); 38 C.F.R. § 3.306(a). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  The service 
medical records are absent any complaints of back pain or 
findings that the veteran's back disorder worsened.  Thus, 
the veteran's back disorder underwent no increase in 
severity during service.  

A report on a VA examination conducted in May 1998 in 
connection with another claim, shows the veteran related 
that she "washed out of boot camp" because of low back 
pain and bilateral foot pain.  She complained that she 
continued to experience low back pain and bilateral foot 
pain.  Diagnoses included mild leg length inequality or 
scoliosis.  The Board notes that the veteran is currently 
not diagnosed with any back disorder other than mild 
scoliosis, which was noted on her service entrance 
examination.  The evidence shows that the veteran's back 
disorder underwent no increase in severity subsequent to 
service.  Accordingly, service connection for a pre-
existing back disorder is not warranted.  38 C.FR. §§ 
3.303, 3.306. 

The veteran also contends that her back problems are 
caused by her foot problems.  
There is no competent medical evidence of record that 
shows a relationship between the veteran's back complaints 
and her foot problems.  While the veteran is competent to 
describe her subjective symptoms, she has not been shown 
to possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence that 
the veteran's back complaints are proximately due to or 
the result of the service-connected pes planus, the 
requirements for establishing service connection on a 
secondary basis have not been met.  38 C.F.R. §§ 3.303, 
3.310(a).

In view of the veteran's failure to appear for a VA 
examination scheduled in conjunction with, and necessary 
for the adjudication of her claims, service connection for 
a back disorder must be denied on the basis of the current 
evidence.  As the preponderance of the evidence is against 
the veteran's claims, the "benefit of the doubt" rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).   


ORDER

Service connection for a back disorder is denied.

Service connection for a back disorder secondary to 
service-connected pes planus disorder is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

